Citation Nr: 0603474	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to July 15, 2004, for chronic lumbosacral strain.  

2.  Entitlement to an initial rating in excess of 20 percent 
since July 15, 2004, for chronic for chronic lumbosacral 
strain.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active duty from June 1979 to July 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), that granted service connection for chronic 
lumbosacral strain and awarded an initial rating of 
10 percent, effective August 1, 2002.  The claim is based at 
the Roanoke, Virginia RO.  

In June 2004, the Board remanded the instant claim for 
further development.  By rating decision of September 2005, 
the 10 percent rating for chronic lumbosacral strain was 
increased to 20 percent, effective July 15, 2004.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, the claim for a higher 
initial  chronic lumbosacral strain is still in appellate 
status.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran has muscle spasm of the lumbosacral spine 
throughout the appeals period beginning in 2001, but there 
has been no evidence of severe lumbosacral strain.  

3.  Prior to September 2002, the veteran did not have 
moderate impairment, with recurring attacks, with 
intermittent relief due to intervertebral disc syndrome.  

4.  Since September 2002, the veteran has not had 
incapacitating episodes due to discogenic disability having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
chronic lumbosacral strain, and no more, prior to 
July 15, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001), and 
Diagnostic Codes 5237, 5243 (2005).  

2.  The criteria for an initial rating in excess of 
20 percent for chronic lumbosacral strain since 
July 15, 2004, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001), and 
Diagnostic Codes 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letter dated in July 2001, June 2004, and May 2005, to 
submit substantiating information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letter also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In a letter of February 2004, the veteran indicated 
that he had no further evidence to submit on behalf of his 
claim.  

VA informed the claimant what he needed to show for a 
compensation claim.  Apart from the letter, the rating 
decision on appeal, together with the statement of the case, 
and supplemental statement of the case, adequately informed 
the claimant of the type of evidence needed to substantiate 
his claim, as well as provided him with additional 
opportunities to submit further evidence.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was accomplished in this case.  Moreover, this issue is 
a "downstream" matter from a claim which was fundamentally 
granted, such that additional notice is not required.  See 
VAOGCPREC 8-2003.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  The veteran requested an opportunity to 
testify at a personal hearing and in a February 2004, letter 
he withdrew his hearing request on behalf of his claim.  The 
claimant has not identified any additional evidence pertinent 
to his claim not already of record, or attempted to be 
located, or requested by VA.  There are no known additional 
records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II.  Initial Rating

In a rating decision of July 2002, service connection was 
granted for chronic lumbosacral strain.  A 10 percent rating 
was assigned, effective August 2001.  The veteran disagreed 
with the 10 percent rating and the current initial appeal 
ensued.  By rating decision of September 2003, the evaluation 
of the veteran's chronic lumbosacral strain was increased 
from 10 percent to 20 percent, effective July 15, 2004.  This 
rating has been in effect to this date.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Diagnostic Code 5295 which evaluated lumbosacral strain 
effective prior to September 26, 2003, provided a 
noncompensable rating for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent rating was assigned 
when there was characteristic pain on motion.  A 20 percent 
rating was assigned when there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was assigned for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
rating is the maximum available under Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a, Diagnostic Cod 5295 (effective prior 
to September 26, 2003).

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:
A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

III.  Analysis

On review of the medical evidence associated with the claims 
file, the veteran's chronic lumbosacral strain disability 
warrants a 20 percent rating for the entire rating period 
(prior to and as of July 15, 2004), and no more, under the 
new or the old spinal diagnostic codes, as further explained 
below.  

Prior to the change in the general spinal regulations, the 
veteran was appropriately rated under diagnostic code 5295, 
for lumbosacral strain.  A review of the evidence of record 
shows a rating of 20 percent is warranted under diagnostic 
code 5295 for lumbosacral strain.  His service medical 
records show that he has chronic lumbosacral strain.  In 
August 1992, an examination showed mild paraspinal spasm.  In 
January 1997, it was also shown that he continued to have 
paravertebral spasm of the lumbosacral spine.  On his 
retirement examination in May 2000, he complained of 
recurrent back pain, which he described as sometimes 
moderately severe.  

In March 2001, the veteran underwent a VA examination.  He 
complained of continuous pain of the lumbosacral strain, 
which bothered him if he stood for long periods of time.  
Examination of the back showed no areas of tenderness or 
atrophy and normal ranges lumbar spine motion.  There were no 
DeLuca v Brown, 8 Vet. App. 202 (1995) issues in any 
directions.  Straight leg raising was negative.  X-ray 
examination showed minimal dextroscoliosis due to muscle 
spasm.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

The veteran also underwent additional VA examination in 
July 2005.  He complained of dull aching pain, stiffness and 
pain in the morning, with the pain worsening at the end of 
the day.  Long walks, he stated, were beneficial.  Sometimes, 
the veteran stated, that trivial movement such as retrieving 
a pencil that may have fallen to the floor or a piece of soap 
in the bathtub would cause severe spasm of pain such that he 
could not breathe.  Physical examination revealed forward 
flexion not limited to 90 degrees, but twisting to the left 
is limited to 45 degrees, to the right lateral bending was 
determined to be a full 95 degrees.  Backward tilt was 
accomplished to 20 degrees and tilt to each side was 
30 degrees.  Palpation of the back revealed sine spasm on the 
right side.  No neurological damage was shown , with no 
weakness or loss of sensation.  There were no problems with 
his bowel or bladder.  

In June 2005, an addendum was made to the July 2004 
examination.  Range of motion of the lumbar spine was forward 
flexion greater than 90 degrees; left side rotation was 
45 degrees, right side rotation was 90 degrees, backward 
extension was 20 degrees and right and left lateral flexion 
was 30 degrees, bilaterally.  This medical evidence shows 
that the veteran has muscle spasm throughout the rating 
period, sufficient to warrant a 20 percent rating.  None of 
the medical evidence of record shows any of the symptoms 
necessary for the assignment of the next higher rating of 40 
percent under Diagnostic Code 5295.  None of the reports show 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space.  Given the foregoing, the next higher rating of 40 
percent based on lumbosacral strain is not warranted.

Given the above facts, the Board finds that the medical 
evidence associated with the claims file supports the 
conclusion that the veteran's chronic lumbosacral strain 
disability warrants a 20 percent rating, but not more, for 
the entire rating period (prior to and as of July 15, 2004) 
under the old criteria for evaluating lumbosacral strain.  
However, the evidence does not show that the regulations 
pertaining to limitation of motion of the lumbar spine 
warrant a rating in excess of 20 percent under either the old 
or the new diagnostic codes.  

In this regard, the Board notes that none of the evidence of 
record demonstrates severe limitation of motion or forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  VA 
examination in March 2001 reveals range of motion findings of 
forward flexion from 0 to 95 degrees, extension was 0 to 35 
degrees, lateral flexion of the right and left was 0 to 4 
degrees.  His right and left rotation was 0 to 35 degrees.  
None of the medical evidence of record demonstrates findings 
which meet the criteria for the next higher rating of 40 
percent based on limitation of motion.  Based on the 
foregoing, the next higher rating of 40 percent based on 
limitation of motion of the lumbar spine is not warranted 
under either the old or the new code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003), 
and Diagnostic Code 5237 (effective September 26, 2003).

There is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The record shows that most of 
the veteran's range of motion findings were normal.  Thus, 
even when considering pain, the evidence fails to show that 
he meets the criteria for the next higher rating of 40 
percent, as severe limitation of motion has never been 
demonstrated.  Additionally, there is no evidence of 
fatigability, increased disability on flare-ups or  no lack 
of coordination due to the veteran's back disability.  
Specifically, the March 2001 VA examination indicates that 
there are no Deluca findings in any of the directions.  

Moreover, given that the Board has granted a 20 percent 
rating prior to July 15, 2004, now we turn to determine if an 
increase in excess of 20 percent is warranted, per AB v. 
Brown, 6 Vet. App. 35 (1993).  In this respect, there is no 
indication that an evaluation of the veteran's claim under 
the old or new provision pertaining to intervertebral disc 
syndrome warrants a rating in excess of 20 percent.  In this 
regard, the Board notes that in none of the medical evidence 
of record is there a showing that the veteran has 
intervertebral disc syndrome.  As such, the next higher 
rating of 40 percent for intervertebral disc syndrome, prior 
to and as of September 2002, has not been shown.  

Evaluation under Diagnostic Code 5243 necessitates 
incapacitating episodes of at least 4 weeks but less than 6 
weeks noted over a 12 month period, to warrant a 40 percent 
rating.  That also is not shown.  There is no medical 
evidence that the veteran has been incapacitated for at least 
4 weeks in a 12 month period.  The veteran indicated in his 
July 2004 VA examination, that he had missed only 6 to 8 days 
within the last year as a result of his back disability.  The 
evidence does not bear out a finding for an increase to 
40 percent, under Diagnostic Code 5237 or 5243, based on the 
medical evidence of record.  

Thus, given the complete body of evidence, the Board finds 
that assignment of an evaluation higher than 20 percent is 
not appropriate at any time during the rating period.  

In sum, an increased initial rating to 20 percent and no 
more, for the veteran's lumbar spine disability is warranted 
for the appellate period prior to July 15, 2004.  An initial 
rating in excess of 20 percent since July 15, 2004, is not 
warranted.  

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) are 
warranted.  In the instant case, however, there has been no 
showing that the service-connected disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the evidence does not show 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
facts as applied to the criteria do not reveal the severity 
required for the assignment of a higher rating on a schedular 
basis.  Referral of this case for consideration of extra- 
schedular evaluations is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating of 20 percent, and no more, for the 
veteran's chronic lumbosacral strain prior to July 15, 2004, 
is granter, subject to the laws and regulations governing 
payment of monetary benefits.   

An increased initial rating in excess of 20 percent since 
July 15, 2004 for the veteran's chronic lumbosacral strain is 
denied.  


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


